Name: Commission Regulation (EEC) No 144/88 of 20 January 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 88 Official Journal of the European Communities No L 16/17 COMMISSION REGULATION (EEC) No 144/88 of 20 January 1988 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 4018/87 ('), as amended by Regulation (EEC) No 98/88 (,0) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (u) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 21 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1 966, p. 3025/66. f) OJ No L 377, 31 . 12. 1987. (3) OJ No L 164, 24. 6. 1985, p. 11 .fa OJ No L 365, 24. 12. 1987, p. 13 . O OJ No L 167, 25. 7. 1972, p. 9. (4 OJ No L 176, 1 . 7. 1987, p. 30. to OJ No L 183, 3. 7. 1987, p. 14. ( «) OJ No L 183, 3 . 7. 1987, p. 16. 0 OJ No L 378, 31 . 12. 1987, p. 27. O OJ No L 11 , 15. 1 . 1988, p. 45. (") OJ No L 266, 28. 9 . 1983, p. 1 . I12) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . No L 16/18 Official Journal of the European Communities 21 . 1 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1 1st period 2 2nd period . 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,540 20,976 21,351 21,748 22,425 22,425 2. Final aids : \ \ (a) Seed harvested and processed in :  Federal Republic of Germany \ \ (DM) 50,22 51,26 52,17 53,23 54,82 55,17  Netherlands (Fl) 55,57 56,74 57,74 58,92 60,72 61,07  BLEU (Bfrs/Lfrs) 983,26 1 004,23 1 022,25 1 040,60 1 073,21 1 067,80  France (FF) 146,74 150,01 152,51 154,93 160,11 160,90  Denmark (Dkr) 176,65 180,48 183,76 187,23 193,21 191,19  Ireland ( £ Irl) 16,305 16,670 16,977 17,271 17,846 17,755  United Kingdom ( £) 11,222 11,513 11,756 12,017 12,496 12,352  Italy (Lit) 30 965 31 663 32 107 32 544 33659 33 431  Greece (Dr) 1 603,68 1 632,28 1 669,71 1 681,83 1 785,86 1 706,46 (b) Seed harvested in Spain and \ processed : Il IlII  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 049,56 3 116,97 3 142,26 3 189,39 3 295,72 3 261,41 (c) Seed harvested in Portugal and li processed : \\lilili  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 974,18 4 043,12 4 103,19 4150,99 4 272,87 4 190,75 21 . 1 . 88 Official Journal of the European Communities No L 16/ 19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period I ' 1 2 3 4 5 6 1 . Gross aids (ECU) : I I  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,040 23,476 23,851 24,248 24,925 24,925 2. Final aids : \ l (a) Seed harvested and processed in : \ \ I I  Federal Republic of Germany (DM) 56,18 57,22 58,13 59,19 60,79 61,13  Netherlands (Fl) 62,26 63,42 64,43 65,61 67,41 67,75  BLEU (Bfrs/Lfrs) 1 103,43 1 124,39 1 142,41 1 160,76 1 193,37 1 187,96  France (FF) 165,43 168,70 171,20 173,62 178,80 179,59  Denmark (Dkr) 198,54 202,36 205,64 209,12 215,09 213,08  Ireland ( £ Irl) 18,384 18,748 19,056 19,349 19,924 19,834  United Kingdom ( £) 12,862 13,153 13,396 13,657 14,136 13,992  Italy (Lit) 34 958 35 656 36 099 36 536 37 651 37 424  Greece (Dr) 1 924,53 1 953,13 1 990,56 2 002,68 2 106,71 2 027,31 (b) Seed harvested in Spain and processed : I \  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 435,09 3 502,50 3 527,79 3 574,93 3 681,25 3 646,94 (c) Seed harvested in Portugal and processed : I '  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 403,50 4 472,43 4 532,50 4 580,30 4 702,18 4 620,07 No L 16/20 Official Journal of the European Communities 21 . 1 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,440 0,000 31,809 3,440 0,000 32,000 3,440 0,000 32,331 3,440 0,000 32,663 3,440 0,000 33,136 2. Final aids : \ \ \ (a) Seed harvested and processed in (') : \ \ \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 77,10 85,71 1 524,90 230,96 275,30 25,672 18,609 48 956 3 046,74 77,58 86,23 1 534,02 232,28 276,92 25,819 18,699 49 230 3 025,01 78,39 87,12 1 549,90 234,40 279,80 26,085 18,899 49 587 3 049,49 79,31 88,14 1 565,07 236,26 282,68 26,317 19,099 49 898 3 043,57 80,44 89,40 1 587,80 239,79 286,82 26,710 19,409 50 653 3 104,27 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 3 596,13 530,49 3 624,37 530,49 3 640,45 530,49 3 675,75 530,49 3 748,69 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 322,05 6 139,06 0,00 6 343,55 6 159,94 0,00 6 395,22 6 210,12 0,00 6 429,58 6 243,48 0,00 6 513,22 6 324,70 3. Compensatory aids :  in Spain (Pta) 3 539,94 3 572,58 3 590,86 3 627,82 3 707,37 4. Special aid :  in Portugal (Esc) 6 139,06 6 159,94 6 210,12 6 243,48 6 324,70 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,065440 2,060200 2,055200 2,050010 2,050010 2,034870 Fl 2,321500 2,317540 2,313610 2,309430 ^ 2,309430 2,297040 Bfrs/Lfrs 43,223100 43,231600 43,232900 43,230000 43,230000 43,234200 FF 6,972460 6,985930 6,998570 7,013800 7,013800 7,055490 Dkr 7,932220 7,948410 7,964170 7,978600 7,978600 8,027700 £ Irl 0,778017 0,779152 0,780278 0,781488 0,781488 0,785857 £ 0,693347 0,694779 0,696237 0,697540 0,697540 0,701980 Lit 1 518,30 1 522,66 1 527,27 1 532,33 1 532,33 1 546,52 Dr 163,89900 166,17200 168,19200 170,18500 170,18500 176,19800 Esc 169,79800 171,14100 172,23600 173,50900 173,50900 176,79800 Pta 140,20200 141,05800 141,71100 142,40800 142,40800 144,27200